Citation Nr: 1757931	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  16-03 096	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral hearing loss.



ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1959 to September 1961 and in the U.S. Air Force from February 1991 to July 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was treated at a VA facility for hearing impairment in July 2016 but the audiometry results from this visit are not part of the record.  These test results, and any other updated VA records should be associated with the claims file on remand.

The most recent audiological examination in the record was conducted in March 2015.  In a September 2015 letter to the RO, the Veteran said that his hearing loss was worse than when it had been measured by the VA.  In a VA Form 9, Substantive Appeal, filed in January 2016, the Veteran said that he had an inner ear pain and could not close his jaw or speak because of it.  At the July 2016 VA treatment, the Veteran complained of increased difficulty understanding conversations.  In light of the foregoing, the Board finds that the Veteran should be afforded a new VA examination to assess the severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327; VAOPGCPREC 11-95 (1995). 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the July 2016 audiometry test results and associate them with the claims file.  Obtain and associate with the claims file updated VA treatment records from June 2017 to the present, including the results of any audiometry testing completed since June 2017.

2.  After completing #1, schedule the Veteran for a VA audiological examination for the purpose of determining the severity of his bilateral hearing loss.  The Veteran's claims folder should be reviewed in conjunction with the examination.

The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.

The examiner should elicit information from the Veteran regarding the functional effects or limitations associated with his bilateral hearing loss.  Please provide a comprehensive rationale for any discussion provided.

3.  Then, review the expanded record and readjudicate entitlement to a disability rating for bilateral hearing loss.  If the benefit sought is not granted in full, the Veteran should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



